    Case: 1:20-cv-03872 Document #: 34 Filed: 03/01/21 Page 1 of 7 PageID #:281



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

Script Transform, LLC                     )
                                          )
               Plaintiff,                 )
                                          )
                                          )
                                          )
                                          )
      v.                                  )     No. 20-CV-3872
                                          )
Motorola Mobility, LLC                    )
                                          )
                  Defendant.              )
                                          )


                       Memorandum Opinion and Order

     In this action, plaintiff alleges that Motorola Mobility, LLC

(“Motorola”)    “sells,    offers    to       sell,   and/or      uses   products   and

services” that infringe plaintiff’s patent covering video-enabled

baby monitoring technologies and “introduces infringing products and

services into the stream of commerce knowing that they would be sold

and/or used in this judicial district and elsewhere in the United

States.” Compl. at 2. Motorola seeks to dismiss the action for

improper venue under Fed. R. Civ. P. 12(b)(3) on the ground that

Motorola’s only connection to the accused products is that it: 1)

licenses    the     MOTOROLA      trademark           to     Binatone     Electronics

International,     Limited    (“Binatone”),           a    Hong   Kong   entity     that

manufactures the accused products outside of the United States and

provides the products to its U.S. affiliate, the Exclusive Group,

LLC, an Indiana entity, for marketing and sale throughout the United

                                          1
       Case: 1:20-cv-03872 Document #: 34 Filed: 03/01/21 Page 2 of 7 PageID #:282



States; and 2) displays information Binatone provides about accused

products        on   a     website    Motorola      owns.     Because      Motorola’s

uncontroverted evidence establishes that it does not conduct any

potentially infringing activity in this judicial district, I grant

its motion.

                                           I.

        The venue analysis in this case is substantively governed by

the Federal Circuit’s interpretation of 28 U.S.C. § 1400(b), “the

sole      and     exclusive    provision        controlling     venue      in   patent

infringement actions”). TC Heartland LLC v. Kraft Foods Grp. Brands

LLC, 137 S. Ct. 1514, 1519 (2017). That section provides that “[a]ny

civil action for patent infringement may be brought in the judicial

district where the defendant resides, or where the defendant has

committed acts of infringement and has a regular and established

place of business.” In TC Heartland, the Supreme Court reaffirmed

that     “a     domestic   corporation     ‘resides’     only   in   its    State    of

incorporation for purposes of the patent venue statute. Id. at 1517.

As all agree, Motorola is incorporated in Delaware and has a regular

and established place of business in this judicial district. The

only disputed issue, then, is whether Motorola “has committed acts

of infringement” in this district.

        To resolve that dispute in the context of a Rule 12(b)(3)

motion, I look to the procedural requirements of the Seventh Circuit.

RAH Color Techs., LLC v. Quad/Graphics, Inc., No. 17 C 4931, 2018 WL


                                           2
    Case: 1:20-cv-03872 Document #: 34 Filed: 03/01/21 Page 3 of 7 PageID #:283



439210, at *1 (N.D. Ill. Jan. 16, 2018). “Under Rule 12(b)(3), which

allows for dismissal for improper venue, the district court assumes

the truth of the allegations in the plaintiff’s complaint, unless

contradicted by the defendant’s affidavits.” Id. (quoting Deb v.

SIRVA, Inc., 832 F.3d 800, 809 (7th Cir. 2016)). Accordingly, I may

consider evidence the parties submit on the issue of venue when

ruling on a 12(b)(3) motion to dismiss without converting the motion

to one for summary judgment. Faulkenberg v. CB Tax Franchise Sys.,

LP, 637 F.3d 801, 810 (7th Cir. 2011). It is plaintiff’s burden to

establish that venue is proper, but plaintiff’s evidentiary burden

is low, as I resolve all factual conflicts in its favor. RAH Color

Techs., 2018 WL 439210, at *1 (citing cases).

                                            II.

        Although the complaint pleads that Motorola “sells, offers to

sell,    and/or   uses”   infringing      products    and    “introduced”         such

products into the stream of commerce knowing they would be sold or

used in this district, plaintiff offers no response to the testimony

of Motorola’s witnesses stating that Motorola has never made, used,

or sold the accused products, nor has it imported them into the

United States for these purposes. See Murawski Decl. at ¶ 16; Ulusoy

Decl. at ¶ 8. As these witnesses explain, Binatone manufactures the

accused products, which are branded MOTOROLA pursuant to Binatone’s

licensing agreement with Motorola, and the Exclusive Group imports

the products into the United States and distributes them for sale.


                                        3
    Case: 1:20-cv-03872 Document #: 34 Filed: 03/01/21 Page 4 of 7 PageID #:284



Murawski Decl. at ¶¶ 8-10; Ulusoy Decl. at ¶¶ 6-7. Rather than offer

any contrary evidence, plaintiff zeros in on the narrow theory that

Motorola “offers to sell” the accused products in this judicial

district by depicting them on websites it owns alongside a clickable

button with the words “Buy Now.” But this theory does not survive

scrutiny because the undisputed evidence of Motorola’s activities

shows that they do not amount to an “offer to sell” as the Federal

Circuit construes that phrase for infringement purposes.

        The Federal Circuit defines “liability for an ‘offer to sell’

under        section   271(a)   according   to   the   norms    of    traditional

contractual analysis.” MEMC Elec. Materials, Inc. v. Mitsubishi

Materials Silicon Corp., 420 F.3d 1369, 1376 (Fed. Cir. 2005)

(internal quotation marks and citation omitted). This means that the

offeror must “communicate[ ] a manifestation of willingness to enter

into a bargain, so made as to justify another person in understanding

that his assent to that bargain is invited and will conclude it.”

Id. (original alterations, internal quotation marks and citations

omitted). The evidence to which plaintiff points does not satisfy

this standard.

        To    begin,   the   Motorola-owned   websites     contain    no   pricing

information, which plaintiff acknowledges is generally required for

an offer to sell. See, e.g., Indag GmbH & Co. v. IMA S.P.A, 150 F.

Supp. 3d 946, 966 (N.D. Ill. 2015) (“To constitute an ‘offer to sell’

under traditional contract principles, an offer requires a definite


                                        4
    Case: 1:20-cv-03872 Document #: 34 Filed: 03/01/21 Page 5 of 7 PageID #:285



price term, otherwise the offeree could make the offer into a binding

contract by a simple acceptance.”). It is true that there are

exceptions to this rule, for example, when the offeror expresses an

unequivocal intent to enter into a bargain at a price that is not

fixed but is promised to be lower than the patentee’s price. See

Marposs Societa Per Azioni v. Jenoptik Auto. N. Am., LLC, 262 F.

Supp. 3d 611, 617 (N.D. Ill. 2017) (explaining that under such

circumstances, “the lack of a fixed price would be attributable to

the nature of the offer itself and would not betoken a lack of intent

to enter into a bargain.”). The circumstances here, however, bear no

resemblance to those in Marposs.

     In Marposs, the defendant made a sales presentation of the

accused device in an effort to obtain business, and it expressed a

willingness to sell the device for a price lower than the price the

patentee offered. Here, by contrast, not only does Motorola provide

no pricing information on the websites to which plaintiff points,

but a consumer wanting to learn the price of an accused product must

leave these websites and navigate to a different platform not owned

or controlled by Motorola for pricing information and, if desired,

to complete a purchase. Plaintiff speculates that “a typical consumer

would have a reasonable apprehension of what the price was for

purchasing” the products displayed on the Motorola-owned website,

but this assertion lacks any evidence in the record, and I am not

persuaded that a reasonable consumer would believe, given the limited


                                        5
    Case: 1:20-cv-03872 Document #: 34 Filed: 03/01/21 Page 6 of 7 PageID #:286



information on Motorola’s websites, that by clicking the “Buy Now”

button, he or she would conclude a bargain with Motorola.

     At most, Motorola’s websites amount to advertisements inviting

consumers to take further action. Under general contract principles,

however,    “advertisements,        catalogs,        price   lists    and    other

promotional    materials     are   generally     considered      invitations       to

solicit    offers,   not   contractual      offers    themselves, unless          they

contain language of commitment or some invitation to take action

without further communication,” and thus do not amount to “offers to

sell” for infringement purposes. Engate, Inc. v. Esquire Deposition

Servs., LLC, No. 01- C 6204, 2003 WL 22117805, at *9 (N.D. Ill. Sept.

10, 2003), aff’d, 208 F. App'x 946 (Fed. Cir. 2006); see also

Mahurkar v. C.R. Bard, Inc., No. 01 C 8452, 2003 WL 355636, at *7

(N.D. Ill. Feb. 13, 2003) (website and brochure lacking sufficient

information to “enable[] a consumer to make an informed choice to

purchase one of the accused products” did not amount to an “offer to

sell”). The undisputed evidence here warrants application of the

general rule that pricing information is required, not the exception.

      Indeed, the record before me confirms that Motorola’s role in

the sale and marketing of the accused products is extremely narrow:

it receives royalties for use of the MOTOROLA mark pursuant to a

non-exclusive licensing agreement with Binatone, and it advertises

the products using information that Binatone provides on websites

that it owns. That is all. It never takes title to the accused


                                        6
    Case: 1:20-cv-03872 Document #: 34 Filed: 03/01/21 Page 7 of 7 PageID #:287



products (and so cannot transfer title to a purchaser), and it has

no access to inventory. Murawski Decl. at ¶ 16; Ulusoy Decl. at ¶ 10.

Moreover, Motorola informs potential customers through various means

that Binatone, not Motorola, is the manufacturer of the accused

products, and that the Exclusive Group, not Motorola, is the seller

of those products. Ulusoy Decl. at ¶¶ 15-16. These undisputed facts

cannot be reconciled with plaintiff’s interpretation of Motorola’s

websites as offering to sell the accused products.

                                          III.

     For the foregoing reasons, I conclude that plaintiff has not

carried its burden of establishing that venue is proper in this

district.   Accordingly,       Motorola’s     motion    is    granted    and      the

complaint is dismissed without prejudice to refiling the action

against the proper defendant(s) in an appropriate venue.



                                            ENTER ORDER:




                                     _____________________________
                                            Elaine E. Bucklo
                                      United States District Judge

Dated: March 1, 2021




                                        7
